               Case 20-10638-LMI         Doc 32     Filed 02/18/20     Page 1 of 3




                          UNITED STATE BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                MIAMI-DADE DIVISION

In Re:
BATTERS BOX MIAMI LLC.,                               Case No. 20-11038-LMI
                                                      A case under chapter 11
          Debtor               /

                          DEBTOR’S MOTION TO COMPEL
                      LANDLORD TO SIGN PERMIT APPLICATION

       COMES NOW the debtor BATTER’S BOX MIAMI, LLC., by and through undersigned

counsel files its Motion to Compel Landlord to Sign Permit Application and in support thereof

would state as follows:

       1. The debtor entered into a lease to rent commercial space in the Coral 97 Plaza located

at 9740A SW 24 Street, Miami, Florida 33165 from CORAL 97 & ASSOCIATES. LTD,

(hereinafter “Landlord”) and continues to incur monthly rents at in the amount of sixteen

thousand nine hundred forty five and ninety five cents ($16,192.70) but as described below is

unable to open its business to public.

       2. The intended use was to operate virtual batting cages to be rented to the general public

towards which the debtor has invested in excess of two hundred thousand dollars ($200,000.00)

for renovations and purchased fixtures and equipment in the amount of six hundred twenty nine

thousand eight hundred ten dollars ($629,810.00), an initial deposit of security and rent of fifty

one thousand nine hundred forty five dollars and ninety five cents ($51,945.95) plus other

miscellaneous expenses totaling over one million dollars ($1,000,000.00).

       3. The principal of the debtor Yunel Esqobar is a retired major league baseball player

and in investment casme from his personal funds.


                                            Page 1 of 3
                 Case 20-10638-LMI       Doc 32     Filed 02/18/20      Page 2 of 3




       4. In order to open the debtor’s business the space required removal of existing interior

improvements and reconstruction of the space to requiring a building permit that was obtained.

       5. Although the renovations were substantially completed it was discovered that the

debtor’s contractor had not complied with certain code requirements and a change of contractor

was necessary.

       6. The structure of the rented space had issues with the exterior of the building as to

exterior improvements were to be completed by the Landlord, but to date have not, including

failure to repair the continually leaking roof. A situation of which the landlord was keenly aware

and it had in at least one instance replaced flooring in a adjacent space damaged by roof leaks.

See also a letter dated the 20th day of March 2019 from Gustavo A. Fernandez, Esquire to the

Landlord, a copy of which is attached hereto and incorporated herein as Exhibit “A”.

       6. The debtor obtained a permit application to substitute in a new contractor in order to

obtain final inspection of the premises that required the landlord to sign. A copy of the permit is

attached hereto and incorporated herein as Exhibit “B”.

       7. The Landlord has refused to sign the permit taking the position that it is owed rent and

therefore has no obligation to sign the permit. A copy of a letter from the Landlord’s bankruptcy

counsel is attached hereto and incorporated herein as Exhibit “C”.

       8. The Landlord has filed its motion for Stay Relief (ECF 22).

       9. The debtor has on deposit in its Debtor in Possession account rent incurred during the

pendency of this case funds to bring the administrative rent current.

       WHEREFORE the Debtor BATTERS BOX MIAMI LLC, prays this court issue an order

direction the landlord CORAL 97 & ASSOCIATES. LTD sign the permit application and issue


                                           Page 2 of 3
                   Case 20-10638-LMI               Doc 32        Filed 02/18/20   Page 3 of 3




any other Order the Court deems appropriate under the facts and circumstances herein.

         RESPECTFULLY SUBMITTED in the Southern District of Florida, Miami-Dade

Division on this 15th day of February 2020.

                                                                   /S/
                                                          Richard Siegmeister, Esquire
                                                          Richard Siegmeister, P.A.
                                                          Attorneys for BATTERS BOX MIAMI, LLC
                                                          3850 Bird Road, Floor 10
                                                          Miami, Florida 33146
                                                          Fla Bar No 0700975
                                                          Telephone: (305) 859-7376
                                                          Email: rspa111@att.net
                                                                 rspalaw@att.net


Z:\MyFiles\Data - Old\BANKRDTR\Batters Box\200215 Mot to compel.wpd




                                                       Page 3 of 3
